Citation Nr: 0634184	
Decision Date: 11/06/06    Archive Date: 11/16/06

DOCKET NO.  04-19 435	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) 
in Seattle, Washington


THE ISSUE

Entitlement to an initial compensable rating for 
gastroesophageal reflux disease (GERD) with hiatal hernia.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

The appellant


ATTORNEY FOR THE BOARD

T. L. Konya, Associate Counsel


INTRODUCTION

The veteran served on active duty from September 1982 until 
retiring in September 2002.

This case comes to the Board of Veterans' Appeals (Board) on 
appeal from a July 2002 decision by the RO in Seattle, 
Washington, which granted the veteran's claim for service 
connection for GERD with hiatal hernia and assigned an 
initial noncompensable (i.e., 0 percent) disability rating 
effective October 1, 2002, the day following his retirement 
from the military.  He appealed for a higher initial rating.  
See Fenderson v. West, 12 Vet. App. 119 (1999).

In August 2006, to support his claim, the veteran testified 
at a hearing at the RO before the undersigned Veterans Law 
Judge (VLJ) of the Board.

In a statement submitted during his hearing, the veteran 
withdrew his claims for an initial compensable rating for his 
service-connected bilateral hearing loss and for a disability 
rating higher than 10 percent for his service-connected 
lumbosacral strain.  He also earlier had indicated in 
December 2005 that he was satisfied with the 10 percent 
rating for his lumbosacral strain.  So his only remaining 
claim on appeal concerns the rating for his GERD with hiatal 
hernia.  See 38 C.F.R. § 20.204(b), (c) (2006).




FINDINGS OF FACT

1.  Throughout the appeal period the veteran's service-
connected GERD with hiatal hernia has caused heartburn 
(pyrosis), persistent recurrent epigastric distress with 
dysphagia, and regurgitation.

2.  There are no objective clinical indications, however, of 
substernal or arm or shoulder pain or sufficiently severe 
other symptoms (of those shown) indicative of considerable 
impairment of health.


CONCLUSION OF LAW

The criteria are met for a higher initial 10 percent rating, 
but not greater, for the GERD with hiatal hernia - effective 
October 1, 2002.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107; 38 
C.F.R. §§ 4.1, 4.2, 4.3, 4.6, 4.7, 4.10, Diagnostic Code 7346 
(2006).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Veterans Claims Assistance Act (VCAA) describes VA's 
duties to notify and assist claimants in substantiating their 
claims for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5107, 5126 (West 2002 & Supp. 2006); 
38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2006).

In Pelegrini v. Principi (Pelegrini II), 18 Vet. App. 112, 
120-21 (2004), the United States Court of Appeals for 
Veterans Claims (Court) held that VA must inform the claimant 
of any information and evidence not of record (1) that is 
necessary to substantiate the claim; (2) that VA will seek to 
provide; and (3) that the claimant is expected to provide; 
and (4) must request that the claimant provide any evidence 
in his possession that pertains to the claim.  38 U.S.C.A. 
§ 5103(a) (West 2002); 38 C.F.R. § 3.159(b) (2006).

The Federal Circuit Court has clarified that the VCAA 
requires "a deliberate act of notification directed to 
meeting the requirements of section 5103, not an assemblage 
of bits of information drawn from multiple communications 
issued for unrelated purposes."  Mayfield v. Nicholson, 444 
F.3d 1328.

VA complied with its Pelegrini II notification duties in 
regards to the veteran's claim by means of letters dated in 
July 2005 and March 2006.  The July 2005 letter explicitly 
told him to submit relevant evidence in his possession.

In Pelegrini II, the Court also held that VCAA notice, to the 
extent possible, should be given before an initial AOJ 
decision is issued on a claim.  Pelegrini II, at 19-120.  
Even though VCAA notification was given in this case after 
the initial decision from which this appeal arose, the timing 
deficiency was cured by readjudicating the claims following 
provision of adequate notice.  So the post-decisional notice 
was harmless error.  Mayfield v. Nicholson, 444 F.3d 1328.  

The Court has also held that that the VCAA notice 
requirements of 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 
3.159(b) apply to all five elements of a service connection 
claim.  Those five elements are:  1) veteran status; 2) 
existence of a disability; (3) a connection between the 
veteran's service and the disability; 4) degree of 
disability; and 5) effective date of the disability.  Dingess 
v. Nicholson, 19 Vet. App. 473 (2006).

In Dingess, the Court held that, upon receipt of an 
application for a service-connection, 38 U.S.C.A. § 5103(a) 
and 38 C.F.R. § 3.159(b) requires VA to review the 
information and the evidence presented with the claim and 
provide the claimant with notice of what information and 
evidence not previously provided, if any, will assist in 
substantiating or is necessary to substantiate the elements 
of the claim, as reasonably contemplated by the application.  
Additionally, this notice must inform a claimant that a 
disability rating and an effective date for the award of 
benefits will be assigned if service connection is awarded.  
Id.  The veteran was provided with this notice in a May 2006 
letter.  

The duty to assist has been fulfilled, as VA has obtained all 
identified records pertaining to the claim on appeal.  The 
veteran has also been afforded a VA examination to obtain a 
medical opinion concerning the severity of his disability and 
had the opportunity to testify at a hearing at the RO before 
the undersigned Veterans Law Judge of the Board.  There is no 
suggestion on the current record that there remains evidence 
that is pertinent to the issue on appeal that has yet to be 
secured.  The appeal is ready to be considered on the merits.

Applicable Laws and Regulations

Disability ratings are determined by applying the criteria 
set forth in VA's Schedule for Rating Disabilities (Rating 
Schedule).  Ratings are based on the average impairment of 
earning capacity.  Individual disabilities are assigned 
separate diagnostic codes.  See 38 U.S.C.A. § 1155; 38 C.F.R. 
§ 4.1.

In cases where entitlement to compensation has already been 
established and an increase in the disability rating is at 
issue, it is the present level of disability that is of 
primary concern.  See Francisco v. Brown, 7 Vet. App. 55, 58 
(1994).  However, in cases, as here, in which a claim for a 
higher initial evaluation stems from an initial grant of 
service connection for the disability at issue, multiple 
("staged") ratings may be assigned for different periods of 
time during the pendency of the appeal.   See generally 
Fenderson v. West, 12 Vet. App. 119, 125-26 (1999).

Where there is a question as to which of two evaluations 
shall be applied, the higher evaluation will be assigned if 
the disability picture more nearly approximates the criteria 
required for that rating.  Otherwise, the lower rating will 
be assigned.  See 38 C.F.R. § 4.7.  All reasonable doubt is 
resolved in the veteran's favor.  38 C.F.R. § 4.3.

In every instance where the rating schedule does not provide 
a zero percent evaluation for a diagnostic code, a zero 
percent evaluation shall be assigned when the requirements 
for a compensable evaluation are not met.  38 C.F.R. § 4.31.

Where the particular disorder for which service connection is 
in effect is not listed, that disorder may be rated by 
analogy to a closely related disease in which not only the 
functions affected, but also the anatomical location and 
symptomatology, are closely analogous.  38 C.F.R. §§ 4.20, 
4.27; see also Lendenmann v. Principi, 3 Vet. App. 345, 349- 
50 (1992); Pernorio v. Derwinski, 2 Vet. App. 625, 629 
(1992).

Analysis

In the appealed July 2002 rating decision, the RO granted 
service connection for GERD with hiatal hernia based on 
treatment the veteran had received during service for stomach 
problems beginning in 2002.  An initial zero percent 
evaluation was assigned effective October 1, 2002, the day 
following his retirement from the military.

In May 2002, so prior to his discharge from service, the 
veteran underwent a VA general medical examination.  He 
described a clavicular fracture that had occurred in May 
1983, but reported no residual symptoms.  He also indicated 
that he underwent four surgeries on his right knee beginning 
in 1997 and still experienced locking in the knee.  He 
complained of low back pain that he attributed to his first 
knee surgery.  The diagnoses were left clavicular fracture, 
well healed, without significant residuals; medical meniscus 
tear of the right knee; cartilaginous injury and trochlear 
groove defect of the right knee, with status post 
cartilaginous implant; and low back strain.

VA outpatient treatment records dated from 2004 to 2005 
reflect continuing complaints and treatment for GERD.  The 
veteran consistently noted that he treated his GERD with 
Prevacid.  



In August 2005 the veteran was afforded a VA examination for 
his GERD.  He indicated he used Prevacid on a daily basis, 
which helped control his symptoms.  He also reported using 
Tums when he did not have Prevacid.  The abdominal 
examination was negative for hepatosplenomegaly, and there 
was no tenderness.  The diagnosis was GERD with hiatal 
hernia, with good symptomatic control.

In an undated statement, the veteran's employer explained 
that he had worked with the veteran since December 2004 and 
had first-hand knowledge of his disabilities.  The employer 
said they often dined together and that, four times over the 
course of that year, the veteran stopped eating because he 
could not swallow his food.  The employer also indicated the 
veteran could not eat after 7:30 pm and that he always had a 
bottle of Tums in his desk.  

In a statement from the veteran, received in August 2006, he 
recounted the days he suffered from his GERD and the effects.  
For instance, on numerous occasions he complained of daily 
heartburn, difficulty sleeping due to acid reflux, and 
regurgitation.  

During his August 2006 hearing, the veteran essentially 
reiterated his symptoms of GERD, which included recurring 
acid reflux, difficulty sleeping after eating, pain, 
difficulty swallowing, daily heartburn, and regurgitation.  
He reported using Prevacid to temporarily alleviate the 
symptoms.  He also indicated he could not eat late at night.

The veteran presently has a 0 percent rating for his GERD 
(with hiatal hernia) under 38 C.F.R. § 4.114, Diagnostic Code 
7346.  See 38 C.F.R. §§ 4.20, 4.27, 4.31.

Under DC 7346, a minimum 10 percent evaluation is warranted 
for two or more symptoms for the 30 percent evaluation for a 
hiatal hernia, of less severity.  A 30 percent evaluation 
requires persistently recurrent epigastric distress, 
with dysphagia, pyrosis, and regurgitation, accompanied by 
substernal or arm or shoulder pain, productive of 
considerable impairment of health.

The medical evidence mentioned confirms the veteran 
experiences persistently recurrent epigastric distress with 
dysphagia (i.e., difficulty swallowing), pyrosis (i.e., 
heartburn), and regurgitation, so at least two or more of the 
symptoms in DC 7346 required for a higher 30 percent rating.  
But this code indicates these symptoms also are contemplated 
by the lesser 10 percent rating, if less severe, and the 
veteran has reported experiencing some measurable benefit 
from his medication (Prevacid and, if unavailable, Tums).  
And besides that, there is still an additional requirement 
for the 30 percent rating of substernal or arm or shoulder 
pain.  But the results of the May 2002 examination reveal no 
residuals of clavicular pain; hence, there is no objective 
clinical evidence suggesting the veteran currently suffers 
from substernal or arm or shoulder pain.  Additionally, none 
of the doctors who have evaluated or treated him have 
suggested his condition causes considerable impairment of his 
health.  Indeed, to the contrary, most again have reported 
noticeable improvement in his condition with medication.  His 
overall disability picture is therefore most commensurate 
with a 10 percent evaluation, as opposed to 0 or 30 percent.  
38 U.S.C.A. § 4.7.

Extraschedular Rating

Finally, the Board does not find that consideration of an 
extraschedular rating under the provisions of 38 C.F.R. § 
3.321(b)(1) is warranted.  This regulation provides that, in 
exceptional circumstances, where the schedular evaluations 
are found to be inadequate, the veteran may be awarded a 
rating higher than that encompassed by the regular schedular 
criteria, if for example the disability at issue causes 
marked interference with his employment or has in the past or 
continues to require frequent periods of hospitalization 
rendering impractical the use of the regular schedular 
standards.  Id.  



Although there is a statement in the veteran's claims file 
from his employer, the statement does not suggest the 
veteran's GERD with hiatal hernia has caused marked 
interference with his employment - meaning above and beyond 
that contemplated by his now higher 10 percent rating.  And 
the veteran has not submitted any evidence, in the 
alternative, suggesting this.  Additionally, there is no 
evidence suggesting he has been frequently hospitalized.  All 
of his treatment has been on an outpatient (as opposed to 
inpatient) basis.

Further, 38 C.F.R. § 4.1 specifically explains that 
"[g]enerally, the degrees of disability specified are 
considered adequate to compensate for considerable loss of 
working time from exacerbations or illnesses proportionate to 
the severity of the several grades of disability."  Factors 
such as requiring periodic medical attention are clearly 
contemplated in the Rating Schedule and provided for in the 
evaluations assigned herein.  What the veteran has not shown 
in this case is that his service-connected GERD has resulted 
in unusual disability or impairment that has rendered the 
criteria and/or degrees of disability contemplated in the 
Rating Schedule impractical or inadequate.  Accordingly, 
consideration of 38 C.F.R. § 3.321(b)(1) is not warranted in 
this case.


ORDER

A higher initial 10 percent rating, but no greater, is 
granted for the GERD with hiatal hernia - subject to the 
laws and regulations governing the payment of VA 
compensation.



____________________________________________
KEITH W. ALLEN 
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


